Exhibit 10.2

EXECUTION VERSION

PARENT GUARANTY

THIS PARENT GUARANTY (as amended from time to time in accordance with the terms
hereof, this “Guaranty”), dated as of November 20, 2014, is executed and
delivered by New Media Investment Group Inc., a Delaware corporation (“New Media
Investment Group”) and New Media Holdings I LLC, a Delaware limited liability
company (“New Media Holdings”, and together with New Media Investment Group, the
“Parent Companies”), for the benefit of the entities listed on the signature
pages hereto (collectively, the “Sellers”), in connection with that certain
Asset Purchase Agreement dated as of the date hereof (as amended as authorized
by its terms, the “Asset Purchase Agreement”) between Cummings Acquisition,
Inc., a Delaware corporation (the “Purchaser”) and the Sellers. Terms defined in
the Asset Purchase Agreement and used in this Guaranty without other definition
have the meanings set forth in the Asset Purchase Agreement.

RECITALS

WHEREAS, each of New Media Investment Group and New Media Holdings has agreed to
guarantee the performance of the obligations of the Purchaser under the Asset
Purchase Agreement on the terms and for the periods specified below as a
condition precedent to entering into the Asset Purchase Agreement;

WHEREAS, the Parent Companies will benefit from the transactions contemplated by
the Asset Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, New Media Investment Group and New Media Holdings
agree as follows:

1. GUARANTY. In order to induce the Seller to enter into the Asset Purchase
Agreement:

a. New Media Investment Group hereby irrevocably and unconditionally guarantees
to the Sellers the punctual and faithful performance, keeping, observance and
fulfillment by the Purchaser of all of the agreements, conditions and
obligations of the Purchaser for the benefit of, and to, the Sellers, contained
in the Asset Purchase Agreement which agreements, conditions and obligations are
to be performed, kept, observed or fulfilled on or before the Closing Date
(collectively, the “ Pre-Closing Obligations”). Subject to Section 3, New Media
Investment Group’s performance obligations under this Guaranty will survive any
expiration or termination of the Asset Purchase Agreement (which does not result
in the Closing occurring) until such time as the Purchaser’s performance of the
Pre-Closing Obligations under the Asset Purchase Agreement are satisfied. This
Guaranty is a guaranty of performance. New Media Investment Group shall be
liable to the Sellers for any liabilities incurred by the Sellers directly as a
result of such default by the Purchaser under the Asset Purchase Agreement;
provided that the Sellers shall notify (in accordance with Section 10.1 of the
Asset Purchase Agreement) New Media Investment Group promptly after the Sellers
become aware of such default by the Purchaser under the Asset Purchase
Agreement.



--------------------------------------------------------------------------------

b. Upon the occurrence of Closing, New Media Holdings hereby irrevocably and
unconditionally guarantees to the Sellers the punctual and faithful performance,
keeping, observance and fulfillment by the Purchaser of all of the agreements,
conditions and obligations of the Purchaser for the benefit of, and to, the
Sellers, contained in the Asset Purchase Agreement and in the Ancillary
Agreements (collectively, the “Pre- and Post-Closing Obligations”). New Media
Holding’s performance obligations under this Guaranty will survive any
expiration or termination of the Asset Purchase Agreement or any Ancillary
Agreement until such time as the Purchaser’s performance of the Pre- and
Post-Closing Obligations under the Asset Purchase Agreement and the Ancillary
Agreements are satisfied. This Guaranty is a guaranty of performance. New Media
Holdings shall be liable to the Sellers for any liabilities incurred by the
Sellers directly as a result of such default by the Purchaser under the Asset
Purchase Agreement or any Ancillary Agreements; provided that the Sellers shall
notify (in accordance with Section 10.1 of the Asset Purchase Agreement) New
Media Holdings promptly after the Sellers become aware of such default by the
Purchaser under the Asset Purchase Agreement.

2. ABSOLUTE OBLIGATIONS. Subject to Section 1 and Section 3, New Media
Investment Group and New Media Holdings agree that their respective obligations
under this Guaranty are absolute and unconditional under all circumstances and
shall not be released, impaired, reduced or otherwise affected by, and shall
continue in full force and effect notwithstanding the occurrence of, any event.

3. GUARANTY IRREVOCABLE. This Guaranty is a continuing guaranty of the
performance of all Obligations. Unless terminated pursuant to this Section 3,
this Guaranty shall remain in full force and effect until the complete
performance of all the respective obligations of New Media Investment Group and
New Media Holdings under this Guaranty and until the Asset Purchase Agreement
and the Ancillary Agreements are no longer in effect, at which time this
Guaranty shall terminate in its entirety and the Parent Companies shall have no
further obligations under this Guaranty. Notwithstanding anything to the
contrary contained herein, New Media Investment Group shall have no further
obligations under this Guaranty upon the occurrence of the Closing.

4. FORMALITIES. The Parent Companies waive presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any liability
and any other formality with respect to any of the Obligations or this Guaranty.

5. AMENDMENTS AND WAIVERS. Any provision of this Guaranty may be amended or
waived if, and only if, such amendment or waiver is in writing and is signed by
the Parent Companies and the Sellers. No failure or delay by any party in
exercising any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

6. ENTIRE AGREEMENT. This Guaranty, the Asset Purchase Agreement and the
Ancillary Agreements set forth the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Any and all previous
agreements and understandings between or among the parties regarding the subject
matter hereof, whether written or oral, are

 

2



--------------------------------------------------------------------------------

superseded by this Guaranty, the Asset Purchase Agreement or the Ancillary
Agreements, as applicable, except for any confidentiality agreement entered into
between the parties hereto, or their respective designees, which shall continue
in full force and effect in accordance with its terms.

7. GOVERNING LAW. This Guaranty shall be governed by and interpreted and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Parent Guaranty as of the
date first written above.

 

GUARANTORS: NEW MEDIA HOLDINGS I LLC By:  

/s/ Michael E. Reed

Name:   Michael E. Reed Title:   CEO NEW MEDIA INVESTMENT GROUP INC. By:  

/s/ Michael E. Reed

Name:   Michael E. Reed Title:   CEO

[Signature Page to Parent Guaranty]



--------------------------------------------------------------------------------

ACCEPTED BY:

 

HALIFAX MEDIA GROUP, LLC, a Florida limited liability company     HALIFAX MEDIA
HOLDINGS LLC, a Delaware limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative HALIFAX MEDIA ACQUISITION
LLC, a Delaware limited liability company     HALIFAX RPS, LLC, a Florida
limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative RPS PROPERTY HOLDINGS,
LLC, a Florida limited liability company     RPS 6TH STREET PROPERTY IV, LLC, a
Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative RPS 28TH AVENUE
TUSCALOOSA, LLC, a Florida limited liability company     RPS SW 19TH AVENUE ROAD
OCALA, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative RPS TAMIAMI TRAIL VENICE,
LLC, a Florida limited liability company     RPS BARROW STREET HOUMA, LLC, a
Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative

[Signature Page to Parent Guaranty]



--------------------------------------------------------------------------------

RPS SOUTH 17TH STREET WILMINGTON, LLC, a Florida limited liability company    
RPS LOCUST STREET GADSDEN, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative RPS VIRGINIA AVENUE
PROPERTY, LLC, a Florida limited liability company     RPS RAILROAD AVENUE
PROPERTY, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative RPS GUM BRANCH ROAD
PROPERTY, LLC, a Florida limited liability company     RPS STONEBRIDGE STREET
PROPERTY, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative RPS N. QUEEN STREET
PROPERTY, LLC, a Florida limited liability company     RPS EAST MAIN STREET
LEESBURG PROPERTY, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative RPS CHURCH STREET
PROPERTY, LLC, a Florida limited liability company     HALIFAX MEDIA ACQUISITION
II, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative

[Signature Page to Parent Guaranty]



--------------------------------------------------------------------------------

HALIFAX MEDIA ACQUISITION III, LLC, a Florida limited liability company    
HALIFAX ALABAMA, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative HALIFAX LAKELAND, LLC, a
Florida limited liability company     HALIFAX LOUISIANA, LLC, a Florida limited
liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative HALIFAX NORTH CAROLINA,
LLC, a Florida limited liability company     HALIFAX NORTH CENTRAL FLORIDA, LLC,
a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative HALIFAX SARASOTA, LLC, a
Florida limited liability company     HALIFAX SOUTH CAROLINA, LLC, a Florida
limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative HALIFAX LEESBURG/CLERMONT,
LLC, a Florida limited liability company     HALIFAX GASTON/SHELBY, LLC, a
Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative

[Signature Page to Parent Guaranty]



--------------------------------------------------------------------------------

HALIFAX EASTERN NORTH CAROLINA, LLC, a Florida limited liability company    
HALIFAX BURLINGTON, LLC, a Florida limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative HALIFAX NORTHWEST FLORIDA,
LLC, a Florida limited liability company     HALIFAX WORCESTER, LLC, a Florida
limited liability company By:  

/s/ Michael Redding

    By:  

/s/ Michael Redding

Name:   Michael Redding     Name:   Michael Redding Title:   Authorized
Representative     Title:   Authorized Representative

[Signature Page to Parent Guaranty]